         Case 1:18-cv-11751-PAE Document 25 Filed 01/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KHARISMA McNEIL,

                              Plaintiff,
                                                      1:18-cv-11751-PAE
                - against -
                                                      CORPORATE DISCLOSURE
LVMH INC., FRESH, INC.,                               STATEMENT
AARON OWEN, HANNAH LEE,

                              Defendants.



       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Fresh, Inc. states that LVMH

Perfumes and Cosmetics Inc. is its parent corporation. No publicly held corporation owns 10% or

more of its stock. Defendant LVMH Moët Hennessy Louis Vuitton Inc. states that Sofidiv S.A.S.

is its parent corporation. No publicly held corporation owns 10% or more of its stock. Sofidiv

S.A.S. is a wholly owned subsidiary of LVMH Moët Hennessy Louis Vuitton SE.
        Case 1:18-cv-11751-PAE Document 25 Filed 01/24/19 Page 2 of 2



Dated: New York, New York
       January 18, 2019

                                         Respectfully submitted,


                                         s/ B. Aubrey Smith

                                         B. Aubrey Smith
                                         Johanna Rae Hudgens
                                         WINSTON & STRAWN LLP
                                         200 Park Avenue
                                         New York, New York 10166
                                         (212) 294-6700
                                         BASmith@winston.com
                                         JHudgens@winston.com

                                         Cardelle B. Spangler (pro hac vice
                                            forthcoming)
                                         WINSTON & STRAWN LLP
                                         35 W. Wacker Drive
                                         Chicago, IL 60601
                                         CSpangler@winston.com


                                         Attorneys for Defendants
